Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 16/186,481 is presented for examination by the examiner.  Claims 1-6 and 15-20 are canceled.  Claims 7-14 and 21-27 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Teryl Smith on 2/12/21.

 The application has been amended as follows:  

7. (Currently Amended) A method performed by an edge computing device, the method comprising: 
executing a container engine by the edge computing device, the edge computing device comprising processing hardware, storage hardware, and a hardware security module (HSM), the HSM comprising a cryptoprocessor and an encrypted storage, the 
receiving a container from a cloud service, the container having an associated container identifier, the container comprising guest software; 
based on receiving the container, computing a container key for the container, wherein the container key is rooted to [[the]]a device key of the edge computing device; 
computing a credential for the container based on the container key, wherein the credential is specific to the container and unique with respect to the cloud; and 
executing the container and the guest software therein, the guest software, when executing, communicating with the cloud service, the communicating including transmitting the credential to the cloud service, wherein the cloud service authorizes the guest software by validating the credential.

21. (Currently Amended) A system comprising: 
an edge computing device configured to: 
execute arbitrary containers by virtualizing access to [[the]] storage hardware and computing hardware; 
receive a container from a cloud service, the container having an associated container identifier, the container comprising guest software; 
based on receiving the container, compute a container key for the container, wherein the container key is rooted to [[the]]a device key of the edge computing device; 
compute a credential for the container based on the container key, wherein the credential is specific to the container and unique with respect to the cloud; and 


Response to Election

	Examiner acknowledges Applicant decision to elect claims 7-14 and 21-27 without traverse and cancels claims 1-6 and 15-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art is silent in explicitly teaching or rendering obvious the limitation of “a credential for the container based on the container key, wherein the credential is specific to the container and unique with respect to the cloud;” and “transmitting the credential to the cloud service, wherein the cloud service authorizes the guest software by validating the credential” wherein the credential is computed based on a key derived by the edge device.

Allowable Subject Matter
Claims 7-14 and 21-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431